            Case 3:19-cv-00218-VAB Document 8 Filed 04/20/20 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

JUAN EASON,                                    :
     Plaintiff,                                :
                                               :             CASE NO.
       v.                                      :             3:19-cv-218 (VAB)
                                               :
SYED NAQVI, et al.,                            :
     Defendants.                               :

                                    INITIAL REVIEW ORDER

       Juan Eason (“Plaintiff”), pro se and currently incarcerated at the MacDougall-Walker

Correctional Institution in Suffield, Connecticut, has filed a civil Complaint under 42 U.S.C. §

1983 against three Connecticut Department of Correction (“DOC”) officials in their individual

and official capacities: Dr. Syed Naqvi, Nurse Tawanna Furtick, and Officer Danek. Compl.,

ECF No. 1 (Feb. 14, 2019).

       Mr. Eason claims that these Defendants violated his Eighth Amendment protection

against cruel and unusual punishment by acting with deliberate indifference to his serious

medical needs. Id. ¶ 14. He seeks monetary, injunctive, and declaratory relief. Id. ¶¶ 15–17.

       On February 22, 2019, Magistrate Judge William I. Garfinkel granted Mr. Eason’s

motion to proceed in forma pauperis. Order, ECF No. 7 (Feb. 22, 2019).

       For the following reasons, the Complaint is DISMISSED in part.

       I.      BACKGROUND

       On April 28, 2016, Mr. Eason allegedly went to see Dr. Naqvi, the facility physician.

Compl. ¶ 1. Dr. Naqvi allegedly diagnosed Mr. Eason with a ventral hernia and gave him an

abdominal binder to wear for the next six months. Id. ¶¶ 1–2. No other treatment allegedly was

provided for the hernia. Id. ¶ 3.
             Case 3:19-cv-00218-VAB Document 8 Filed 04/20/20 Page 2 of 8



       On July 19, 2018, Mr. Eason allegedly was working his job assignment in the barber

shop. Id. ¶ 5. When he bent down to pick up some trash, he allegedly experienced a sharp pain in

his abdominal area. Id. Nurse Shanya Graham allegedly removed him from the unit in a

wheelchair and brought him to the medical area for evaluation. Id. There, Dr. Wright allegedly

ordered that Mr. Eason be transported to the University of Connecticut (“UConn”) Hospital

emergency room. Id. ¶ 6.

       Mr. Eason allegedly became ill again on August 4, 2018, experiencing the same pain in

his abdomen. Compl. ¶ 7. He allegedly was again brought to the medical unit, where a physician

ordered that he be transported to the hospital for further evaluation. Id. Mr. Eason’s condition

allegedly had not changed since his last hospital visit. Id. The attending physician at the hospital

allegedly discovered that Mr. Eason had H-Pylori, a bacterial infection, and recommended

follow-up testing as well as pain medication. Id. ¶¶ 7–8; Pl.’s Ex. 6, ECF No. 1 at 21. Dr. Naqvi,

however, allegedly never evaluated Mr. Eason for H-Pylori. Id. at ¶ 8.

       Mr. Eason allegedly has been using the administrative remedy procedure to address the

medical issues he has been experiencing for the last two years to no avail. Compl. ¶ 10. Nurse

Furtick allegedly stated that she has received Mr. Eason’s written requests, but allegedly refuses

to respond to any of them. Id. at ¶¶ 11–12.

       II.      STANDARD OF REVIEW

       Under 28 U.S.C. § 1915A(b), district courts must review prisoners’ civil complaints

against governmental actors and sua sponte “dismiss . . . any portion of [a] complaint [that] is

frivolous, malicious, or fails to state a claim upon which relief may be granted,” or that “seeks

monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b); see


                                                 2
           Case 3:19-cv-00218-VAB Document 8 Filed 04/20/20 Page 3 of 8



also Liner v. Goord, 196 F.3d 132, 134 & n.1 (2d Cir. 1999) (explaining that, under the Prisoner

Litigation Reform Act, sua sponte dismissal of frivolous prisoner complaints is mandatory);

Tapia-Ortiz v. Winter, 185 F.3d 8, 11 (2d Cir. 1999) (“Section 1915A requires that a district

court screen a civil complaint brought by a prisoner against a governmental entity or its agents

and dismiss the complaint sua sponte if, inter alia, the complaint is ‘frivolous, malicious, or fails

to state a claim upon which relief may be granted.’” (quoting 28 U.S.C. § 1915A)).

       Rule 8 of the Federal Rules of Civil Procedure requires that a plaintiff plead only “a short

and plain statement of the claim showing that the pleader is entitled to relief,” see Fed. R. Civ. P.

8(a)(2), to provide the defendant “fair notice of what the . . . claim is and the grounds upon

which it rests,” see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level” and assert a cause of action with enough heft to show entitlement to relief and

“enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 555,

570. A claim is facially plausible if “the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

       Although the Federal Rules of Civil Procedure do not require “detailed factual

allegations,” a complaint must offer more than “labels and conclusions,” “a formulaic recitation

of the elements of a cause of action,” or “naked assertion[s]” devoid of “further factual

enhancement.” Twombly, 550 U.S. at 555–57. Plausibility at the pleading stage is nonetheless

distinct from probability, and “a well-pleaded complaint may proceed even if it strikes a savvy




                                                  3
          Case 3:19-cv-00218-VAB Document 8 Filed 04/20/20 Page 4 of 8



judge that actual proof of [the claim] is improbable, and . . . recovery is very remote and

unlikely.” Id. at 556 (internal quotation marks omitted).

       Complaints filed by pro se plaintiffs, however, “must be construed liberally and

interpreted to raise the strongest arguments that they suggest.” Sykes v. Bank of Am., 723 F.3d

399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470 F. 3d 471, 474 (2d

Cir. 2006)) (internal quotation marks omitted); see also Tracy v. Freshwater, 623 F. 3d 90, 101–

02 (2d Cir. 2010) (discussing the “special solicitude” courts afford pro se litigants).

       III.    DISCUSSSION

       To state a claim for deliberate indifference to a serious medical need, Mr. Eason must

show both that his medical need was serious and that the defendants acted with a sufficiently

culpable state of mind. Smith v. Carpenter, 316 F.3d 178, 184 (2d Cir. 2003) (citing Estelle v.

Gamble, 492 U.S. 97, 105 (1976)). There are both objective and subjective components to the

deliberate indifference standard. See Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir. 1994)

(explaining the objective and subjective components of deliberate indifference).

       Objectively, the alleged deprivation must be “sufficiently serious.” Wilson v. Seiter, 501

U.S. 294, 298 (1991). “When the basis for a prisoner’s Eighth Amendment claim is a temporary

delay or interruption in the provision of otherwise adequate medical treatment, it is appropriate

to focus on the challenged delay or interruption in treatment rather than the prisoner’s underlying

medical condition alone in analyzing whether the alleged deprivation is, in objective terms,

sufficiently serious, to support an Eighth Amendment claim.” Smith, 316 F.3d at 185 (emphasis

in original) (internal quotations omitted).




                                                  4
          Case 3:19-cv-00218-VAB Document 8 Filed 04/20/20 Page 5 of 8



       Subjectively, the defendants must have been actually aware of a substantial risk that Mr.

Eason would suffer serious harm as a result of their actions or inactions. See Salahuddin v.

Goord, 467 F.3d 263, 281 (2d Cir. 2006) (“The charged official must be subjectively aware that

his conduct creates such a risk.” (citation omitted). Negligence that would support a claim for

medical malpractice does not rise to the level of deliberate indifference and is not cognizable

under § 1983; see id. at 280 (“But recklessness entails more than mere negligence; the risk of

harm must be substantial and the official’s actions more than merely negligent.”); nor does a

difference of opinion regarding what constitutes an appropriate response and treatment. See

Ventura v. Sinha, 379 F. App’x 1, 2–3 (2d Cir. 2010) (“Indeed, we have observed that a

disagreement with the medical care provided is insufficient to state a constitutional claim[.]”);

Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998) (“It is well-established that mere

disagreement over the proper treatment does not create a constitutional claim.”).

       Mr. Eason claims that the defendants have acted with deliberate indifference to his

serious medical needs, in violation of his Eighth Amendment protection against cruel and

unusual punishment.

       The Court will permit his claim to proceed against Dr. Naqvi and Nurse Furtick, but

dismiss the claim against Officer Danek.

       Construing his allegations liberally, Mr. Eason has stated a plausible Eighth Amendment

claim against Dr. Naqvi for failing to implement the hospital physician’s recommendations

regarding his hernia and follow-up testing for H-Pylori. He also alleges that Nurse Furtick

continuously refused to respond to his written requests for medical treatment. Based on these

factual allegations, the Court will permit the Eighth Amendment claim to proceed against Dr.


                                                 5
           Case 3:19-cv-00218-VAB Document 8 Filed 04/20/20 Page 6 of 8



Naqvi and Nurse Furtick in their individual capacities for damages and in their official capacities

for injunctive relief.

        Mr. Eason has not, however, stated a plausible claim against Officer Danek. “It is well

settled . . . that personal involvement of defendants in alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983.” Wright v. Smith, 21 F.3d 496, 501 (2d Cir.

1994) (internal quotation marks omitted); see also Johnson v. Glick, 481 F.2d 1028, 1034 (2d

Cir. 1973) (doctrine of respondeat superior does not suffice for claim of monetary damages

under § 1983). Mr. Eason has not alleged any facts showing Officer Danek’s personal

involvement in the alleged deprivation of medical care.

        Accordingly, his claim against Officer Danek will be dismissed.

        In addition to damages, Mr. Eason seeks a declaratory judgment “that [the] acts and

omissions violated [his] rights and stating the defendants’ duties with respect to those rights.”

Compl. ¶ 15. Declaratory relief operates prospectively to enable parties to adjudicate claims

before either side suffers great damages. See In re Combustion Equip. Assoc., Inc., 838 F.2d 35,

37 (2d Cir. 1998) (explaining the purpose of the Declaratory Judgment Act). Mr. Eason has not

identified any legal relationships or issues that require resolution by declaratory relief. See Ward

v. Thomas, 207 F.3d 114, 119–20 (2d Cir. 2000) (Eleventh Amendment bars declaration that

state violated federal law in the past).

        Accordingly, the request for declaratory relief will be dismissed.




                                                  6
             Case 3:19-cv-00218-VAB Document 8 Filed 04/20/20 Page 7 of 8



                                              ORDER

       (1)      The Eighth Amendment claims may proceed against Dr. Naqvi and Nurse Furtick

in their individual capacities for damages and in their official capacities for injunctive relief. The

claim against Officer Danek and the request for declaratory relief are DISMISSED.

       (2)      The Clerk of Court shall prepare a summons form and send an official capacity

service packet, including the Complaint, to the United States Marshal Service. The U.S. Marshal

is directed to effect service of the Complaint on the defendants in their official capacities at the

Office of the Attorney General, 55 Elm Street, Hartford, CT 06141, by May 15, 2020 and to file

a return of service by May 29, 2020.

       (3) The Clerk of Court shall verify the current work addresses for Dr. Naqvi and

Nurse Furtick with the DOC Office of Legal Affairs, mail a waiver of service of process request

packet containing the Complaint and this Order to those defendants at the confirmed addresses

by May 15, 2020, and report to the Court on the status of the waiver requests by May 29, 2020.

If any defendant fails to return the waiver request, the Clerk of Court shall make arrangements

for in-person service by the U.S. Marshals Service on him/her, and he/she shall be required to

pay the costs of such service in accordance with Fed. R. Civ. P. 4(d).

       (4) The Clerk of Court shall send a courtesy copy of the Complaint and this Order to

the DOC Office of Legal Affairs.

       (5) Dr. Naqvi and Nurse Furtick shall file their response to the Complaint, either an

Answer or motion to dismiss, by July 10, 2020. If they choose to file an Answer, they shall

admit or deny the allegations and respond to the cognizable claims recited above. They may also

include any and all additional defenses permitted by the Federal Rules.


                                                  7
          Case 3:19-cv-00218-VAB Document 8 Filed 04/20/20 Page 8 of 8



       (6) Discovery, under Fed. R. Civ. P. 26–37, shall be completed by November 13,

2020. Discovery requests need not be filed with the Court.

       (7) The parties must comply with the District of Connecticut “Standing Order Re:

Initial Discovery Disclosures,” which will be sent to both parties by the Court. The Order can

also be found at http://ctd.uscourts.gov/administrative-standing-orders.

       (8) All motions for summary judgment shall be filed by December 18, 2020 .

       (9) Under Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response is

filed, or the response is not timely, the dispositive motion can be granted absent objection.

       (10)    If Mr. Eason changes his address at any time during the litigation of this case,

Local Court Rule 83.1(c)2 provides that he MUST notify the court. Failure to do so can result

in the dismissal of the case. Mr. Eason must give notice of a new address even if he is

incarcerated. He should write “PLEASE NOTE MY NEW ADDRESS” on the notice. It is not

enough to just put the new address on a letter without indicating that it is a new address. If Mr.

Eason has more than one pending case, he should indicate all of the case numbers in the

notification of change of address. He should also notify Defendants or defense counsel of his

new address.

       SO ORDERED at Bridgeport, Connecticut this 20th day of April, 2020.



                                                               /s/___________________________
                                                                                 Victor A. Bolden
                                                                       United States District Judge




                                                 8
